Citation Nr: 1113510	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Louisville, Kentucky, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD was established in an October 2005 rating decision, and a 50 percent evaluation was assigned, based, in part, on a VA examination report reflecting a global assessment of functioning (GAF) of 45.  The Board notes that while remand is not required due to the mere passage of time when an otherwise adequate VA examination has been accomplished, in this case, the Veteran asserts his symptoms result in a degree of impairment greater than reflected by the 50 percent rating assigned and/or his symptoms are worse.  The Board notes that VA records, dated in August 2005 and October 2005, reflect a GAF of 61, as do records, dated in July 2006, January 2007 and April 2007, and the July 2007 VA examination report shows a GAF of 70.  Thus, the Veteran should be afforded a VA examination to determine the degree of impairment due to service-connected PTSD and major depressive disorder.  

In addition, while the July 2007 VA examination report notes that the Veteran was employed, assertions contained in correspondence received in September 2007 raise the issue of unemployability.  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  As such, entitlement to a TDIU is to be considered part of the claim in this case.  An opinion in that regard has not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the degree of impairment due to service-connected PTSD and major depressive disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request an opinion as to the degree of impairment due to relevant symptoms, and whether as a result of the Veteran's service-connected PTSD and major depressive disorder the Veteran is unable to obtain and maintain substantially gainful employment.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


